IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN THE INTEREST OF: S.A.S., JR.         : No. 259 WAL 2015
                                        :
                                        :
PETITION OF: S.S., SR., NATURAL         : Petition for Allowance of Appeal from the
FATHER                                  : Order of the Superior Court


                                     ORDER


PER CURIAM

     AND NOW, this 26th day of August, 2015, the Petition for Allowance of Appeal is

DENIED.